298 So. 2d 552 (1974)
Mildred BUTLER, Appellant,
v.
METROPOLITAN DADE COUNTY, a Political Subdivision of the State of Florida, and Fred Grant, Appellees.
No. 74-194.
District Court of Appeal of Florida, Third District.
August 13, 1974.
Jerry A. Burns, Miami, for appellant.
Phillip J. Goldstein and John E. Finney, Sam Daniels, Miami, for appellees.
Before BARKDULL, C.J., and PEARSON and HAVERFIELD, JJ.
PER CURIAM.
Plaintiff-appellant appeals on adverse final summary judgment entered in favor of defendant-appellees Dade County and Fred Grant in this action to recover for personal injuries.
On January 19, 1972 plaintiff, Mildred Butler, was a passenger on an M.T.A. bus which was forced to make a sudden stop when a green automobile cut in front of it. As a result thereof, plaintiff was hurled out of her seat and sustained personal injuries thereby. Plaintiff filed the instant suit to recover damages for her injuries against Dade County, Fred Grant, who was the driver of the bus, and Boleslaw Jan Grantsch and Isidore Roffer, both or one of whom allegedly operated their motor vehicles negligently. Defendants Dade County and Fred Grant moved for summary judgment. After a full hearing thereon, the trial judge granted summary judgment in favor of Dade County and Grant. This appeal followed.
After an examination of the record on appeal, we find that there are material portions omitted therefrom upon which the trial judge relied in his determination to *553 grant defendants' motion for summary judgment. Accordingly, the judgment herein appealed must be and hereby is affirmed. See, e.g., Althouse v. State Farm Fire & Casualty Company, Fla.App. 1966, 183 So. 2d 859.
Affirmed.